Citation Nr: 0844258	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left testicle 
hydrocele.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the veteran's 
September 2004 claims for PTSD, depression, night sweats, and 
anxiety attacks; a left testicle hydrocele; and hepatitis C.

The veteran originally requested a Board hearing at a local 
VA office in his VA Form 9, dated May 2006; however, in a 
June 2007 letter, the veteran withdrew his request.  
38 C.F.R. § 20.704(e) (2008).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below, 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified in-service stressor; 
there is also no competent medical evidence that establishes 
a nexus between the veteran's depression, night sweats, and 
anxiety attacks diagnosed many years after service, and his 
active military service.

2.  There is no competent medical evidence that establishes a 
nexus between the veteran's left testicle hydrocele and his 
active military service.






CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

2.  The veteran's left testicle hydrocele was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A November 2004 letter, provided to the veteran before the 
January 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.

In his December 2008 Informal Hearing Presentation, the 
veteran's representative argued that VA failed in its duty to 
assist by not requesting the veteran's Unit Records or Combat 
Chronologies.  However, in October 2004, VA submitted the 
following request to the service branch: "Furnish pages from 
the personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the U.S."  In November 2004, the service branch responded 
with the relevant records.  Those records are associated with 
the claims file.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
since the veteran's claims are being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 





An acquired psychiatric disorder, to include PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD, the veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) (2008).  
In order for a stressor to be sufficient to cause PTSD, (1) 
the veteran must have been exposed to a traumatic event in 
which he experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others; and (2) the veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

In his September 2004 claim, the veteran contends that he 
began experiencing PTSD in February 1972, thirteen months 
after the conclusion of his active service.  He also stated 
that he began experiencing night sweats in February 1972, 
depression in 1974, and anxiety attacks "off [and] on 
since" 1992.

In his March 2005 notice of disagreement, the veteran stated 
that his PTSD did not surface until 1973 or 1974.  He noted 
that, "[a]s far as records go I can not find any that go 
that far back."  The veteran also stated that some records 
"have actually been destroyed in one hospital after 10 
years," although he did not identify the hospital.

The veteran has no record of any acquired psychiatric 
disorder, to include PTSD, or any symptoms thereof, in his 
service treatment records.  In his January 1971 separation 
examination, the veteran was found to be of normal 
psychiatric condition in his clinical evaluation.  Moreover, 
the veteran made no mention of any acquired psychiatric 
disorder, to include PTSD, or any symptoms thereof, in his 
separation examination.

In an October 2004 VA treatment record, the treating 
physician noted that the veteran reported experiencing 
flashbacks and nightmares.  The VA physician's assessment was 
that the veteran had depression and night sweats, and that 
the latter "may be related to nightmares."  The VA treating 
physician also noted that the veteran "thinks he has PTSD."  
The VA physician suggested setting up a consult with a VA 
mental health clinic (MHC) for a PTSD evaluation, but there 
is no evidence in the record that the veteran attended such a 
consult.

Where medical evidence fails to show that the appellant has 
the disability for which service connection is sought, there 
can be no valid claim for service.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Furthermore, the Board notes that, although the veteran was 
diagnosed with depression in October 2004, there is no 
competent evidence of record that establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to an in-service stressor, the veteran wrote in 
his March 2005 notice of disagreement that "There was no 
'frontline', no starting or stopping point.  The V.C. [Viet 
Cong] were everywhere.  Friend by day, enemy by night.  Just 
because I was a wheel vehicle repairman does not mean the 
motor pool did not get hit." [Emphasis in original.]  This 
statement, without more, is insufficient to show that the 
veteran experienced a qualifying in-service stressor.  
Moreover, it provides an insufficient basis for the service 
branch to conduct further investigation.

As noted above, the veteran's representative argued in his 
December 2008 Informal Hearing Presentation that VA should 
remand this case to request the veteran's Unit Records or 
Combat Chronologies.  However, in October 2004, VA submitted 
the following request to the service branch: "Furnish pages 
from the personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the U.S."  In November 2004, the service branch responded 
with the relevant records.  Those records, which are 
associated with the claims file, show that the veteran served 
in Vietnam from March 1, 1970 to January 16, 1971.  The 
records also list the veteran's military occupational 
specialties (MOS), service dates, duty MOS, principal duties, 
organization and station or theater, campaigns, awards and 
decorations, wounds (none), and remarks, among other 
information.  The records show no indication of any in-
service stressor.  The veteran signed these records in 
January 1971, upon his separation from service.  Here again, 
there is no evidence that the veteran experienced a 
qualifying in-service stressor.

Additionally, the RO noted in its January 2005 rating 
decision that the veteran failed to complete the PTSD 
questionnaire with all of the requested information, and 
therefore, VA is unable to request the U.S. Armed Services 
Center for Research of Unit Records to conduct a search for 
verification of any alleged stressors.  The RO offered to 
reconsider the claim upon receipt of said information.  
Similarly, the Board notes that the veteran could request 
that his claim be reopened, if he were to provide specific 
details of any in-service stressors, to include a description 
of a traumatic event in which he experienced, witnessed, or 
was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and in which his 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f); Cohen, supra.  The veteran would also 
have to provide credible supporting evidence that the claimed 
in-service stressor occurred, or, at a minimum, a three month 
window of time for each stressor event, to allow the service 
branch to conduct a search.  The veteran would also require a 
current diagnosis of PTSD in order to substantiate his claim.  
Absent such evidence, the veteran's claim for an acquired 
psychiatric disorder, to include PTSD, must be denied.

The veteran's representative also argued in his December 2008 
Informal Hearing Presentation that VA should remand this case 
for a VA examination.  However, the evidence of record does 
not warrant providing the veteran with a VA medical 
examination for the purpose of disability compensation.  
Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  In 
this case, the information and evidence of record does not 
establish that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption.  To the contrary, the veteran has no record 
of an acquired psychiatric disorder, to include PTSD, or any 
symptoms thereof, in his service treatment records; was found 
to be of normal psychiatric condition in his January 1971 
separation examination; and made no mention of an acquired 
psychiatric disorder, including PTSD, or any symptoms 
thereof, in his separation examination.

Finally, the Board finds that the veteran is not entitled to 
a presumptive grant of service connection for his claimed 
psychoses, pursuant to 38 C.F.R. §§ 3.307 and 3.309 (2008), 
because there is no evidence of record of a diagnoses of a 
psychoses, occurred during or within one year of service.  
The veteran left service in January 1971, and his first 
diagnosis of a psychiatric disorder was depression, made in 
October 2004.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for an acquired 
psychiatric disorder, to include PTSD; it follows that the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
veteran's claim is denied.

Left testicle hydrocele

In his September 2004 claim, the veteran contends that has 
had a left testicle hydrocele, off and on, since 1972.

In his March 2005 notice of disagreement, the veteran stated 
that his left testicle hydrocele did not surface until 1973 
or 1974.  He noted that, "[a]s far as records go I can not 
find any that go that far back."  The veteran also stated 
that some records "have actually been destroyed in one 
hospital after 10 years," although he did not identify the 
hospital.

The veteran has no record of any left testicle hydrocele in 
his service treatment records.  In his January 1971 
separation examination, the veteran was found, in his 
clinical evaluation, to have a normal genitourinary (G-U) 
system.  Moreover, the veteran made no mention of a left 
testicle hydrocele in his separation examination.

In June 1999, a private physician diagnosed the veteran with 
a left scrotal mass, which he felt was probably a hydrocele.  
He recommended that the veteran have a scrotal ultrasound.

Later in June 1999, the veteran underwent a scrotal 
ultrasound.  The private physician reviewed the results of 
the scrotal ultrasound, and found that the veteran's left 
testis had normal echogenicity, but was displaced inferiorly 
by a loculated cystic mass, consistent with a spermatocele.

In September 1999, the veteran's private physician diagnosed 
him with a left hydrocele.

In March 2000, the veteran's private physician again 
diagnosed him with a left hydrocele.

The veteran's private physician again diagnosed him with a 
left hydrocele in March 2001.  He recommended that the 
veteran have a left hydrocelectomy, if the hydrocele becomes 
bothersome enough to him.

In April 2003, the veteran sought treatment for his left 
testicle with hydrocele from a VA clinician.  The veteran 
agreed to schedule an appointment with his personal 
urologist.

In December 2003, a VA clinician noted that the veteran had a 
medical history (MH) of a hydrocele.

Although the veteran was given an initial diagnosis of a left 
hydrocele in June 1999, and a definitive diagnosis in 
September 1999, there is no competent evidence of record that 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  The veteran has presented no evidence showing 
that his left hydrocele was incurred in or aggravated by 
service.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a left 
testicle hydrocele; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.

Conclusion

In to the issues addressed above, the Board notes that in his 
May 2006 substantive appeal, the veteran proffered the 
argument as to all claims that he had not sought treatment 
for his conditions in service because he distrusted the 
clinicians in service.  The veteran cited an incident when a 
clinician pulled his tooth without giving his numbing 
medication sufficient time to work, and stated that the 
clinicians were "a bunch of butchers and I'll never go on 
sick call again unless I am in real bad pain.  Beside[s,] I 
saw what they did to people who were in bad shape[; they] use 
them like lab rats to try out new drugs."

Determinations of credibility are within the province of the 
Board.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record.  In so 
doing, it may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993); Culver v. Derwinski, 3 Vet. App. 292, 
297-298 (1992).  Here, the Board does not find the veteran's 
May 2006 allegation plausible on its face.  The Board further 
notes that the veteran's allegation that he did not seek 
treatment for his conditions while in service is not credible 
because it directly contradicts his own statements, in his 
September 2004 claim and his March 2005 notice of 
disagreement, in which he stated that his claimed conditions 
did not begin until after his separation from service.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a left testicle hydrocele is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
hepatitis C.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The veteran contends that he is entitled to service 
connection for hepatitis C.  In a December 2008 Informal 
Hearing Presentation, the veteran's representative argued 
that the veteran has two service-related risk factors for 
hepatitis C: the sexually-transmitted diseases (STDs) which 
he incurred in service, and tattoos which the veteran claims 
to have procured in service.

The veteran's service treatment records show that, on 
clinical evaluation at his January 1971 separation 
examination, he had no tattoos.  However, the veteran's 
service treatment records do show an October 1970 diagnosis 
of one STD in service, chancroid, and an undated diagnosis of 
a second STD in service, gonococci (also known as gonorrhea, 
or G.C.).

The veteran has diagnoses of hepatitis C from private 
clinicians, dated September 1997 and June 1999.

A VA clinician in December 2003 also noted that the veteran 
has a history of hepatitis C, along with a history of 
jaundice, since 1983.  Additionally, in April 2004, a VA 
physician stated his impression that the veteran had the 
hepatitis C virus (HCV), and noted that he was awaiting the 
results of a hepatitis C test.  In October 2004, a VA 
physician noted that the veteran was being seen by GI 
regarding his hepatitis C, that he was not a candidate for 
treatment, and that he was refusing medication.

On remand, the agency of original jurisdiction (AOJ) should 
obtain all of the medical records showing treatment for 
hepatitis C which are not already of record.

Additionally, on remand, the Board requests that the veteran 
be provided an examination by a hepatic disorders specialist.  
The examiner is asked to review the veteran's claims file, 
including in-service and post-service treatment records.  If 
hepatitis C is diagnosed, the VA examiner is asked to opine 
as to whether it is at least as likely as not (50 percent or 
more probability) that the veteran's hepatitis C is 
etiologically related to his time in service.  The examiner 
is asked to provide a detailed rationale for all opinions 
expressed.  If it is not possible to provide an opinion, the 
examiner should state the reasons therefor.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. 
§ 5103(a) (2008) and 38 C.F.R. § 3.159(b) (2008) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted on 
appeal, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that VA has complied 
with VA's duties to notify and assist a 
claimant.

2.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for hepatitis C since 
October 2004, and attempt to obtain 
records from each health care provider 
that he identifies who might have 
available records, if not already in the 
claims file.  If records are unavailable 
and future attempts to retrieve the 
records are futile, notations to that 
effect should be annotated in the claims 
folder.

3.  After completion of the above, 
schedule the veteran for an examination by 
a hepatic disorders specialist to 
determine the nature, extent, and etiology 
of his claimed hepatitis C.  The claims 
file should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
express an opinion as to whether the 
veteran has hepatitis C, and, if so, 
whether it is at least as likely as not 
that the veteran's hepatitis C is 
associated with his active military duty.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons therefor.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
hepatitis C.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


